United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3437
                                  ___________

Francisca Batz-Vicente,                *
                                       *
             Petitioner,               *
                                       * Petition for Review of
      v.                               * an Order of the Board
                                       * of Immigration Appeals.
Eric Holder, Attorney General of the   *
United States; Janet Napolitano,       *
Secretary of the Department of         * [UNPUBLISHED]
Homeland Security,                     *
                                       *
             Respondents.              *
                                  ___________

                            Submitted: December 2, 2009
                               Filed: December 9, 2009
                                ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Guatemalan citizen Francisca Batz-Vicente petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an immigration judge’s
denial of asylum and withholding of removal.1 We conclude substantial evidence
supports the BIA’s determination that Batz-Vicente did not meet her burden of proof


      1
      Batz-Vicente does not challenge the denial of relief under the Convention
Against Torture.
for asylum because she did not establish either past persecution or a well-founded fear
of future persecution on account of a protected ground. See Khrystotodorov v.
Mukasey, 551 F.3d 775, 781 (8th Cir. 2008) (standard of review); Makatengkeng v.
Gonzales, 495 F.3d 876, 883 (8th Cir. 2007); Ahmed v. Ashcroft, 396 F.3d 1011,
1014-15 (8th Cir. 2005). Because Batz-Vicente failed to meet the lower burden of
proof on her asylum claim, her claim for withholding of removal must fail as well.
See Gitimu v. Holder, 581 F.3d 769, 774 (8th Cir. 2009).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-